Citation Nr: 0820121	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis, status 
post arthroscopic repair, right knee, claimed as secondary to 
service-connected osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

There is no competent evidence to show that the veteran's 
right knee osteoarthritis, status post arthroscopic repair, 
is related to, or aggravated by, his service-connected left 
knee osteoarthritis.


CONCLUSION OF LAW

Right knee osteoarthritis, status post arthroscopic repair, 
is not proximately due to, the result of, or aggravated by 
service-connected left knee osteoarthritis.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, VA 
letter dated in December 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  This letter also informed 
the veteran that additional information and evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, the RO provided the veteran 
Dingess notice in the July 2007 Statement of the Case (SOC) 
and he did not provide any additional evidence in response to 
the SOC to warrant readjudicating his claim and providing a 
supplemental statement of the case.  See, e.g., Medrano v. 
Nicholson, 21 Vet. App. 165, 172 (2007) (where after VA 
provides a content-compliant VCAA notice (on all requisite 
notice elements) - albeit in an untimely manner - and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service and VA treatment records are in the 
file and he has been afforded a VA examination in connection 
with his claim.  The veteran has at no time referenced 
available outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

The veteran asserts that his right knee osteoarthritis, 
status post arthroscopic repair, is secondary to his service-
connected left knee osteoarthritis.  The Board will limit its 
decision accordingly.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In this case, service connection is in effect for left knee 
osteoarthritis, rated as 10 percent disabling.

The Board's review of the veteran's service medical records 
reveals no complaints or findings related to any right knee 
impairment.  These records reflect complaints of and 
treatment for left knee impairment only.  The veteran's 
central theory is that his service connected left knee 
disability has caused his right knee disorder.  In order to 
address this claim, the Board must review carefully the post-
service medical evidence.

A review of the post-service medical evidence reflects that 
the veteran sustained a right knee injury in November 2005 
and underwent surgical arthroscopy of the right knee in 
January 1006.  

A June 2006 report of VA joints examination includes the 
diagnosis of bilateral osteoarthritis, status post 
arthroscopic repair of the right knee.  With respect to the 
veteran's right knee condition, the examiner concluded that 
"it will be impossible to comment on this without resort to 
mere speculation as to whether or not [it] is related to his 
left knee condition which he had in the military service."  

In this regard, the Board points out that statements from 
doctors that are inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  Entitlement to service 
connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant "might 
be" related to exposure to Agent Orange found speculative 
when physician also indicated that "it is just as likely 
that they could have another cause"), aff'd 217 F.3d 854 
(Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000).

As noted above, the record clearly establishes that the 
veteran has been diagnosed with a right knee disorder and he 
has established service connection for a left knee disorder.  
However, there is no nexus establishing a relationship 
between his right knee disorder and his service-connected 
left knee disorder.  There is no medical evidence of record 
to support the veteran's contentions regarding secondary 
service connection.  There is evidence of post-service 
findings of right knee osteoarthritis and no indication 
within the records of treatment for the right knee that it is 
the result of or is aggravated by the service connected left 
knee.  As such, service connection may not be granted for 
osteoarthritis, status post arthroscopic repair, right knee 
on a secondary basis.

It is noted that, in the case of a veteran who served for 90 
days or more during peacetime or wartime, service connection 
may be granted on a presumptive basis with evidence of 
manifestation of certain diseases or disorders, such as 
arthritis, to a compensable degree (10 percent or higher) 
within one year after discharge from active service, even 
without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In the present case, inasmuch as the 
initial diagnosis of arthritis was not until many years after 
his separation from service in August 1992, service 
connection for arthritis on a presumptive basis under 
38 C.F.R. § 3.309(a) is not warranted because arthritis was 
not manifest within one year of his service discharge.

The veteran's assertions, to include his written 
communications and hearing testimony, have been taken into 
account in adjudicating this claim; however, as a layman, he 
does not have the necessary medical training and/or expertise 
to give a probative opinion on the etiology of his right knee 
osteoarthritis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
He is competent to attest to symptoms he has personally 
experienced; however, he is not competent to provide a 
diagnosis or findings with respect to such symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, this doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for osteoarthritis, status post 
arthroscopic repair, right knee, is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


